Name: Commission Regulation (EC) No 2581/94 of 24 October 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 64 400 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 273/8 Official Journal of the European Communities 25. 10. 94 COMMISSION REGULATION (EC) No 2581/94 of 24 October 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 64 400 tonnes of durum wheat held by the Greek intervention agency 64 400 tonnes of durum wheat held by it under the conditions fixed by Regulation (EEC) No 2131 /93 . Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 2 November 1994. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 21 December 1994. 3. Tenders must be lodged with the Greek intervention agency : Ministry of Agriculture (YDAGEP), Internal Market Directorate 241 , Acharnon Street, GR-10446 Athens : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 3597/90 (3), as amended by Regulation (EC) No 895/94 (4), on the accounting rules for intervention measures invol ­ ving the buying in, storage and sale of agricultural products by intervention agencies, and in particular Article 2 (3) (d) thereof, Whereas Commission Regulation (EEC) No 2131 /93 0, as amended by Regulation (EC) No 120/94 0, lays down the procedure and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas the quality of part of the durum wheat held by the Greek intervention agency has deteriorated and no longer meets the minimum standard for acceptance for intervention ; whereas the durum wheat is likely to deteri ­ orate further if storage is prolonged ; whereas, in order to avoid disturbance of the market, the deteriorated durum wheat should be put back on the internal market by means of a standing invitation to tender for the resale on the internal market of 64 400 tonnes of durum wheat held by the intervention agency ; Whereas the sale of deteriorated cereals should in no way affect the financial responsibilities of the intervention agency or the storers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (Telex 22 17 36 YDAG GR ; fax 86 29 373). Article 3 The accounting value of the product as provided for in Article 2 (3) (d) of Regulation (EEC) No 3597/90 shall be fixed at a minimum of ECU 133/tonne, increased by the monthly intervention price increases fixed by Council Regulation (EC) No 1867/94P). Article 4 Not later than Tuesday of the week following the final date for the submission of tenders, the Greek intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency shall issue a standing invi ­ tation to tender for the resale on the internal market of Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 350, 4. 12. 1990, p. 43 . (4) OJ No L 104, 23. 4. 1994, p. 16. j5) OJ No L 191 , 31 . 7. 1993, p. 76. ( «) OJ No L 21 , 26. 1 . 1994, p. 1 . o OJ No L 197, 30. 7. 1994, p. 3 . 25. 10 . 94 Official Journal of the European Communities No L 273/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1994. For the Commission Rene STEICHEN Member of the Commission